FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated May 5, 2014 TRANSLATION Autonomous City of Buenos Aires, May 5, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Re: General Ordinary and Extraordinary Shareholders’ Meeting on 4/30/2014- Summary Dear Sirs: The purpose of this letter is to comply with the requirements of Chapter V, Article 75 of the Buenos Aires Stock Exchange Regulations. In that connection, I hereby inform you that on April 30,having complied with all of the applicable legal requirements, the General Ordinary and Extraordinary Shareholders Meeting of YPF S.A., called at 11:00 AM at the corporate headquarters, was held, with 97.59% of YPF S.A.’s outstanding capital stock represented. Below is a description of the resolutions adopted upon consideration of each of the matters on the agenda that were discussed, which resolutions were approved without taking voluntary abstentions into consideration. 1.Appointment of two Shareholders to sign the minutes of the Meeting. The Shareholders’ meeting resolved by a majority of computable votes to designate the representatives of Fondo de Garantía de Sustentabilidad del Régimen Previsional Público de Reparto -ANSES- Ley 26.425 and the Federal Government (Ministry of Economy) for Class “A” to sign the minutes. 2.Consideration of the Board of Directors' resolution regarding the creation of a long-term plan of compensation in shares for employees, through the acquisition of shares held by the Company in accordance with Section 64 et seq. of Law No. 26,831. Exemption from the preemptive offer of shares to shareholders pursuant to Section 67 of Law No. 26,831. The Shareholders’ meeting resolved by unanimous vote of the computable votes to adjourn the treatment of this item of the Agenda until May 21, 2014 at 11 AM at YPF’s corporate offices at Macacha Güemes 515 in the Autonomous City of Buenos Aires. 3.Consideration of the Annual Report, Inventory, Balance Sheet, Income Statement, Statement of Changes in Shareholders' Equity and Statement of Cash Flow, with their notes, charts, exhibits and related documents, and the Report of the Supervisory Committee and Independent Auditor, corresponding to the Fiscal Year No. 37 begun on January 1, 2013 and ended on December 31, 2013. TRANSLATION The documentation under consideration was approved without modifications by a majority of computable votes. 4.Use of profits accumulated as of December 31, 2013. Constitution of reserves. Declaration of dividends. The Shareholders’ meeting resolved by a majority of computable votes to: 1) take note of the information provided by the Board of Directors, which on August 9, 2013 approved the payment of a cash dividend in the amount of Ps.0.83 per share without distinction between classes of shares, in accordance with the granted authorization and with the reserve established by the shareholders’ meeting on April 30, 2013, having made such dividend available to all shareholders on August 28, 2013; 2) Use of profits accumulated as of December 31, 2013: a) allocate Ps.200 million to establish a reserve for purchasing YPF shares, in order to grant to the Board of Directors the possibility to acquire YPF shares at any time as it considers appropriate, and to comply, in carrying out the share compensation plan, with the obligations currently existing under such plan and those that may arise in the future; b) allocate Ps.4,460 million to establish a reserve for investments in accordance with the third paragraph of article 70 of Law No. 19,550 of Commercial Corporations (1984), as amended; and c) allocate Ps.465 million to a reserve for the payment of dividends, authorizing the Board of Directors to determine the opportunity for distribution of the same within a term not to exceed the end of this year. 5.Remuneration of the Independent Auditor for the fiscal year ended on December 31, 2013. The Shareholders’ meeting resolved by a majority of computable votes to allocate to Deloitte & Co. S.A., for its efforts as external accounting auditor in connection with the audit of the annual accounting documentation as of December 31, 2013, remuneration in the amount of Ps.7,443,228. 6.Appointment of the Independent Auditor who shall report on the annual accounting documentation as of December 31, 2014 and determination of its remuneration. The Shareholders’ meeting resolved by a majority of computable votes to appoint Deloitte & Co. S.A. as external accounting auditor for the audit of the annual accounting documentation as of December 31, 2014 and that their remuneration will be set in the shareholders’ meeting that reviews the annual accounting documentation corresponding to fiscal year 2014, noting on record that Messrs. Guillermo Daniel Cohen and Fernando Gabriel del Pozo have been each been designated as certifying accountants for Deloitte & Co. S.A. 7.Extension of the powers delegated to the Board of Directors to determine the terms and conditions of the notes issued under the current Global Medium-Term Notes Program. The Shareholders’ meeting resolved by unanimous vote of the computable votes to adjourn the treatment of this item of the Agenda until May 21, 2014 at 11 AM atYPF’s corporate offices at Macacha Güemes 515 in the Autonomous City of Buenos Aires. TRANSLATION 8.Consideration of the performance of the Board of Directors and the Supervisory Committee during the fiscal year ended on December 31, 2013. The Shareholders’ Meeting resolved by a majority of computable votes to approve the performance of the Board of Directors and the Supervisory Committee. 9. Remuneration of the Board of Directors for the fiscal year ended on December 31, 2013. The Shareholders’ Meeting resolved by a majority of computable votes to approve the amount of Ps.71,111,311 as total remuneration for the Board of Directors for the period ended December 31, 2013. 10. Remuneration of the Supervisory Committee for the fiscal year ended on December 31, 2013. The Shareholders’ Meeting resolved by a majority of computable votes to approve the amount of Ps.1,746,360 as total remuneration for the Supervisory Committee for the period ended December 31, 2013. 11. Determination of the number of regular and alternate members of the Supervisory Committee. It was approved by a majority of computable votes to fix at three (3) the number of regular members and at three (3) the number of alternate members of the Supervisory Committee of the Company. 12. Appointment of one regular and one alternate member of the Supervisory Committee for the Class A shares. The national government designated,at a Special Class A Shareholder’s Meeting, Gustavo Adolfo Mazzoni and Raquel Inés Orozco, as regular and alternate members of the Supervisory Committee, respectively, both forone fiscal year statutory period. 13. Appointment of the regular and alternate members of the Supervisory Committee for the Class D shares. It was approved by a majority of computable votes of Class D shares to designate Maria de las Mercedes Archimbal and Enrique Alfredo Fila as regular members of the Supervisory Committee and Guillermo Leandro Cadirola and Cecilia Leonor Carabelli as alternate members of the Supervisory Committee. 14. Determination of the number of regular and alternate members of the Board of Directors. It was approved by a majority of computable votes to fix the number of members of the Board of Directors at eighteen (18) and the number of alternate members at twelve (12). 15. Appointment of one regular and one alternate Director for the Class A shares and determination of their tenure. TRANSLATION The national government designated, at a Special Class A Shareholders’ Meeting, Mr. Axel Kicillof as regular director and Ms. Cinthya de Paz as alternate director, both with a tenure of one fiscal year. 16. Appointment of the regular and alternate Directors for Class D shares and determination of their tenure. It was approved by a majority of computable votes of Class D shares: (i) to designate as regular Directors for Class D shares Miguel Matías Galuccio, Jorge Marcelo Soloaga, Gustavo Alejandro Nagel, Oscar Alfredo Cretini, Roberto Ariel Ivovich, Omar Chafí Félix, Marcos Enrique Calachi, Héctor Walter Valle, Rodrigo Cuesta, José Iván Brizuela, Sebastián Uchitel, Nicolás Marcelo Arceo, Fernando Raúl Dasso, Jesús Guillermo Grande, Patricia María Charvay, Carlos Alberto Alfonsi and Nicolás Piacentino, each with a tenure of one fiscal year, and (ii) to designate as alternate Directors for Class D shares Sergio Pablo Antonio Affronti, Omar Gutiérrez, Jorge Manuel Gil, Francisco Ernesto García Ibáñez, José Carlos Blassiotto, Elizabeth Dolores Bobadilla, Cristian Alexis Girard, Mariana Laura González, Fernando Pablo Giliberti, Daniel Cristian González Casartelli and Gonzalo Martín Vallejos, each with a tenure of one fiscal year. 17. Determination of the remuneration to be received by the members of the Board of Directors and the members of the Supervisory Committee for the fiscal year begun on January 1, 2014. It was approved by a majority of computable votes: 1) To authorize the Board of Directors to make payments on account of fees for the 2014 fiscal year, up to Ps.123,100,000; having delegated to the Board of Directors the distribution of the proposed amount as a prepayment, in accordance with the provisions of the By-laws and the rules of such body. 18. Consideration of the withdrawal of the corporate liability action initiated by the Company against Mr. Antonio Brufau Niubó The Shareholders’ meeting resolved by a majority of computable votes to adjourn the treatment of this item of the Agenda until May 21, 2014 at 11 AM at YPF’s corporate offices at Macacha Güemes 515 in the Autonomous City of Buenos Aires. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: May 7, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
